UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6065



WILLIAM M. BRYSON, JR.,

                                             Petitioner - Appellant,

          versus


CAPTAIN BROCK, Anderson City Jail,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-2539-6-20AK)


Submitted:   March 20, 2002                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       William M. Bryson, Jr., a federal prisoner, appeals from the

district    court’s       order   accepting    the    recommendation      of   the

magistrate judge and dismissing, without prejudice, his petition

filed under 28 U.S.C. § 2241 (2000).             The district court referred

this     case   to    a    magistrate    judge       pursuant   to   28    U.S.C.

§ 636(b)(1)(B) (2000). The magistrate judge recommended that relief

be denied and advised Bryson that failure to file timely, specific

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,    Bryson     failed     to   file   specific    objections      to   the

magistrate judge’s recommendation; he merely restated the claims

raised in his petition.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).              Bryson has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal




                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3